Case 7:17-cr-00644-NSR Document 394 Filed 09/07/21 Page 1 of 1




              -01




                                    Deft's request to adjourn the in-person Sentencing
                                    from Sept. 14, 2021 or, alternatively, Sept. 15, 2021
                                    until Nov. 16, 2021 at 10:00 am or, alternatively,
                                    Nov. 19, 2021 at 10:00 am without objection by the
                                    Gov't is GRANTED. Clerk of Court requested to
                                    terminate the motion (doc. 392).
                                    Dated: Sept. 7, 2021
                                                , 2021

          9/7/2021
